DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I in the reply filed on 8/12/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Accordingly, claims 30, 41-45, 63 and 64 are withdrawn from consideration for being directed to non-elected subject matter. Claims 1, 3-5, 9, 18, 20, 23-25, 29, 39 and 65-67 are currently under examination.
Drawings
The drawings are objected to because Figure 1D filed on 10/28/2021 has 3 sequence identifier (SEQ ID NO: 77, SEQ ID NO: 78 and SEQ ID NO: 79) listed above a single sequence. It is unclear whether SEQ ID NO: 77-79 has the same sequence or the sequence is divided into 3 segments.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 9, 18, 20, 23, 24, 25, 29, 39, 65 and 67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 39, the recitation of “5’ homology arm, 3’ Group I intron fragment…3’ homology arm” renders the claim indefinite because it is unclear what sequence(s) these elements are “5’” or “3’” to. Claim 1 is amended by deleting “arranged in the following sequence.” As such, the elements from a)-h) may be arranged in any order so that the meaning of “5’” or “3’” is unclear without a reference.  The recitation of “a protein coding region or noncoding region” also renders the claim indefinite because it is unclear whether the noncoding region is referring to a protein noncoding region such as intronic sequence and UTRs, or a coding region for other molecule other than protein.  
Dependent claims 3-5, 9, 18, 20, 23, 24, 25, 29, 65 and 67 are rejected for same reason because they depend on claims 1 and 39.  
Regarding claim 29, the recitation of “3’ proximal Group I intron-derived sequence” renders the claim indefinite because it is unclear how to determine a sequence is “derived” from 3’ proximal Group I intron, and what type of derivative sequence is considered to meet this limitation.  The word “optionally” renders the claim indefinite because it is unclear whether limitation following this word is part of the claim limitation.  The term “corresponding to” also renders the claim indefinite because it is unclear what type of sequence is meets the limitation of corresponding to adjacent exon, the sequence of the exon, having homology with exon or joined with exon? 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 9, 39 and 65-67 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 6 of U.S. Patent No. 11,203,767. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed vector all comprises same elements (a)-(h) and thus overlaps in scope.
Claim 1 is drawn to a vector for making circular RNA that comprises: 
a) a 5’ homology arm,
b) a 3’ Group I intron fragment containing a 3’ splice site dinucleotide,
c) a 5’ spacer sequence,
d) an internal ribosome entry site, 
e) a protein coding region or noncoding region,
f) a 3’ spacer sequence,
g) a 5’ Group I intron fragment containing a 5’ splice site dinucleotide, and 
h) a 3’ homology arm.
Claim 39 recites a vector that comprises a)-g) (without a 3’ spacer). 
Claim 1 from ‘767 recites a vector that comprises same a)-h) in the order of a)-h) and operably connected. 
Claim 9 recites the protein coding region is a human protein. Claim 65 recites the protein is a therapeutic protein, a chimeric antigen receptor, an antibody or a bispecific antibody. These limitation are also recited in claim 2 and 16 from the ‘767 application.

Claims 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 16 of U.S. Patent No. 11,203,767 in view of Puttaraju (Nucleic acid Research, 1992, Vol.20, no.20, pages 5357-5364). 
Claim 3 recites the 3’ Group I intron fragment and the 5’ Group I intron fragment are from a Cyanobacterium Anabaena sp. Pre-tRNA-Leu gene.
Puttaraju teaches Group I intron-exon permutated intron-exon from Anabaena Pre-tRNA-Leu gene can produce circular exons (page 5360, Figure 4 and legend, and page 5361, 2nd col).
It would have been obvious to an ordinary skilled in the art that Group I intron-exon permutated intron-exon from Anabaena Pre-tRNA-Leu gene can be used in the vector claimed in claims 1 and 16 of the ‘767 patent to produce a circular RNA molecule because Puttaraju has demonstrated it function. Therefore, claim 3 of the present application cannot be patentably distinguished from claims 1 and 16 from the ‘767 patent.  
Claims 4 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 16 of U.S. Patent No. 11,203,767 in view of Chen (IDS). 
Claim 4 recites the 3’ and 5’ intron fragment are from a T4 phage Td genome.
Claim 5 recites IRES selected from a group of virus or gene including EMCV.
Chen teaches a method of forming circular RNA using a vector that has well characterized T4 td group I intron, and IRES from EMCV (page 228, 2nd col., 2nd paragraph, lines 1-5, 1-12). Chen teaches circular RNA is formed by phage autocatalytic splice site (Figure 1C and legend).
It would have been obvious to use the 3’ and 5’ intron fragment are from a T4 phage Td genome and IRES from EMCV in the vector of claims 1 and 16 of the ‘767 patent because they are well characterized and been shown to circularize RNA in vitro. Therefore, the claimed invention of claims 4 and 5 are not patentably distinct from the vector of claims 1 and 16 of the ‘767 patent.
 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/Primary Examiner, Art Unit 1636